IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


CORETEL AMERICA, INC.,           )
                                 )
                      Plaintiff, )
                                 )
            v.                   ) C.A. No. N21C-10-103 AML CCLD
                                 )
OAK POINT PARTNERS, LLC,         )
                                 )
                      Defendant. )

                          Submitted: April 28, 2022
                           Decided: July 21, 2022

                 MEMORANDUM OPINION AND ORDER

         Upon Defendant Oak Point Partners, LLC’s Motion to Dismiss
                GRANTED IN PART, DENIED IN PART

Michael L. Vild, Esq., Cross & Simons, LLC, Wilmington, DE; Matthew D. Kohel,
Esq., Saul Ewing Arnstein & Lehr LLP, Baltimore, MD, Counsel for Plaintiff
CoreTel America, Inc.

Joseph B. Cicero, Esq., Elliot Covert, Esq., Chipman Brown Cicero & Cole, LLP,
Wilmington, Delaware, Counsel for Defendant Oak Point Partners, LLC




LeGrow, J.
         This dispute concerns competing claims of ownership to a group of IP

addresses called the 162.33.0.0/16 Block. Plaintiff contends it acquired rightful

ownership of the 162.33.0.0/16 Block through a series of transactions between

Plaintiff’s affiliates and a since-bankrupt third-party company that previously owned

the 162.33.0.0/16 Block. The third party allegedly transferred the 162.33.0.0/16

Block to Plaintiff’s affiliate in 1999, and Plaintiff and its affiliates took various steps

to use and control the 162.33.0.0/16 Block after that time.

         The third-party transferor declared bankruptcy in May 2015. Defendant

purchased certain assets from the bankruptcy estate, which Defendant claims

included the 162.33.0.0/16 Block. Although Plaintiff disputed Defendant’s claim of

ownership, Defendant purportedly sold the 162.33.0.0/16 Block to an unrelated third

party in May 2021.

         Plaintiff filed its six-count Complaint in this Court in October 2021, seeking

“money damages and other relief, arising from, inter alia, Defendant’s conversion,

other tortious behavior, unjust enrichment, and deceptive conduct, including

Defendant’s false claims of ownership, and improper use and disposition of

Plaintiff’s assets that are worth millions of dollars.”1 Defendant moved to dismiss

all those claims for failure to state a claim.2



1
    Compl. at ¶ 1 (D.I. 1).
2
    Oak Point’s Mot. to Dismiss (D.I. 11).
                                             1
         Among the key issues raised in Defendant’s motion are questions of (i) what

Plaintiff must plead to support a reasonably conceivable property and possessory

interest in the 162.33.0.0/16 Block in order to sustain its claims for declaratory

judgment and conversion; (ii) whether Plaintiff’s allegation that it expected to enter

into an agreement to allow a broker to sell the Block is sufficient to plead claims for

unfair competition or interference with prospective business relations; and (iii)

whether the absence of any claim for injunctive relief defeats Plaintiff’s deceptive

trade practices claim.

         For the reasons explained below, the Motion is GRANTED as to Plaintiff’s

deceptive trade practices and unjust enrichment claims (Counts III and VI). The

Motion is DENIED as to the conversion claim (Count I), the common law unfair

competition claim (Count II), the tortious interference claim (Count IV), and the

declaratory judgment claim (Count V).

                                 I. BACKGROUND

      A. Parties

         Plaintiff CoreTel America, Inc. (“CoreTel America”) is a Delaware

corporation that maintains offices in South Carolina.3 CoreTel America is one

company within a family of companies that provides telecommunications services




3
    Compl. at ¶ 32.
                                          2
in the mid-Atlantic region.4       CoreTel America is a subsidiary of CoreTel

Communications, Inc. (“CoreTel”), as is Core Communications, Inc. (“Core

Communications”).5        Defendant Oak Point Partners, LLC (“Oak Point”) is a

Delaware limited liability company with offices in Illinois.6

    B. IP addresses and the 162.33.0.0/16 Block

        Internet Protocol (“IP”) addresses are a series of numbers that are assigned to

devices that connect to computer networks over the internet. 7 An IP address

identifies a network-connected device and provides an “address” to which to send

communications.8 The 162.33.0.0/16 Block consists of a type of IP address known

as Internet Protocol version 4, or IPv4.9 An IPv4 address is four numbers, each of

which range from 0 to 255 separated by periods.10 The amount of available IPv4

addresses is finite, with approximately four billion IPv4 addresses that can be

assigned at any time.11

        Today, the administration of IPv4 addresses is overseen by the American

Registry for Internet Numbers (“ARIN”).12 ARIN is a non-profit, member-based



4
  Id. at ¶ 2.
5
  Id. at ¶¶ 3–4.
6
  Id. at ¶ 33.
7
  Id. at ¶ 6.
8
  Id.
9
  Id. at ¶ 8.
10
   Id. at ¶ 9.
11
   Id. at ¶ 10.
12
   Id. at ¶ 11.
                                           3
organization and the regional internet registry for the United States.13 IPv4 addresses

assigned before ARIN’s formation in 1997 are called “legacy addresses.”14

According to CoreTel America, the owners of legacy IPv4 addresses have not

entered into any binding legal agreement that limits their rights to use, transfer, or

maintain legacy addresses.15 “Stated differently, ARIN does not have authority over

the use, ownership, and transfer of legacy IPv4 addresses.”16 By contrast, non-

legacy IPv4 addresses were assigned after ARIN’s formation and are subject to

contractual limitations on their use and transferability.17

       The growth of the Internet has reduced the number of unallocated and

available IPv4 addresses.18 As a result, blocks of IPv4 addresses have become

valuable commodities that are sold in private transactions and at auction.19 CoreTel

America claims the 162.33.0.0/16 Block, which consists of 65,536 legacy IPv4

addresses, is worth at least $3 million under 2021 auction values.20

     C. CoreTel America allegedly acquires the 162.33.0.0/16 Block

       In November 1999, Core Communications allegedly entered into an

agreement with RCC Consultants, Inc. (“RCC”), then-owner of the 162.33.0.0/16


13
   Id. at ¶ 12.
14
   Id. at ¶¶ 12–13.
15
   Id. at ¶ 13.
16
   Id. at ¶ 14.
17
   Id. at ¶ 16.
18
   Id. at ¶ 18.
19
   Id. at ¶ 21.
20
   Id. at ¶¶ 24–25.
                                           4
Block.21 Under this agreement, Core Communications provided internet bandwidth

at no cost to RCC in exchange for RCC transferring all its rights, title, and interest

in the 162.33.0.0/16 Block to Core Communications.22

        CoreTel America has not identified a formal contract documenting this

agreement. But, on November 29, 1999, RCC’s Vice President, Scott Galbraith,

sent an email to an RCC engineer named Hector Gonzalez. Mr. Galbraith asked

whether Mr. Gonzalez got “the router up there changed to announce the correct

domain address range?”23 In response, Mr. Gonzalez gave Core Communications

“operational control” of the 162.33.0.0/16 Block and affirmed in an email that he

had done so.24 According to CoreTel America, “[t]hese emails document the

agreement between Core Communications and RCC and demonstrate that RCC

transferred ownership, use, and control of the 162.33.0.0/16 Block to Core

Communications.”25

        Core Communications then attached the 162.33.0.0/16 Block to its routers and

announced the IP addresses to its border gateway protocol peers.26 Furthermore,

Core Communications began “sub-utilization” of the 162.33.0.0./16 Block to certain




21
   Id. at ¶¶ 5, 40.
22
   Id. at ¶¶ 39.
23
   Id. at ¶ 42.
24
   Id.
25
   Id.
26
   Id. at ¶ 43.
                                          5
wholesale customers of its parent company, CoreTel.27 Core Communications used

the 162.33.0.0/16 Block primarily for CoreTel’s digital subscriber line customers,

but also sold dialup “managed modem” services wholesale as a competitive local

exchange carrier.28

       On August 1, 2003, Core Communications assigned its entire right, title, and

interest in the 162.33.0.0/16 Block to CoreTel Communications.29 That same day,

CoreTel Communications transferred its entire right, title, and interest in the

162.33.0.0/16 Block to CoreTel America as part of CoreTel Communications’

corporate restructuring.30    Since then, CoreTel America has “openly and

continuously” used the 162.33.0.0/16 Block to handle several millions of dollars’

worth of telecommunications services for its customers.31

     D. RCC declares bankruptcy

       In 2015, RCC filed a Voluntary Petition under Chapter 11 of the Bankruptcy

Code in the United States Bankruptcy Court for the District of New Jersey.32 RCC

filed schedules setting forth its assets on May 15, 2015.33 According to CoreTel

America, “[t]he only property schedule on which RCC could have listed the



27
   Id.
28
   Id. at ¶ 44.
29
   Id. at ¶ 45.
30
   Id. at ¶¶ 28, 45–46.
31
   Id. at ¶ 47.
32
   Id. at ¶¶ 49, 51.
33
   Id. at ¶ 51.
                                         6
162.33.0.0/16 Block would have been Schedule B, the personal property

schedule.”34 RCC, however, did not list the 162.33.0.0/16 Block on its Schedule

B.35 CoreTel America claims RCC did not declare the 162.33.0.0/16 Block as one

of its assets during its bankruptcy proceeding “because RCC did not own the

162.33.0.0/16 Block after its November 1999 agreement [with] Core

Communications.”36

        On July 31, 2015, the Bankruptcy Court issued an order authorizing and

approving the sale of substantially all of RCC’s assets to a company called Black &

Veatch Corporation (“B&V”).37 As part of the sale, the Bankruptcy Court approved

an Asset Purchase Agreement (the “APA”) with RCC as the seller and B&V as the

buyer.38 The APA did not identify the 162.33.0.0/16 Block as one of the assets being

sold.39 The APA, however, listed one of the assets being sold as “registered domain

names (including the website address, ‘www.rcc.com.’).”40 According to CoreTel

America, “[t]his shows that had RCC considered the 162.33.0.0/16 Block to be one

of its assets when it filed bankruptcy or when it entered into the B&V APA, it knew




34
   Id. at ¶ 52.
35
   Id.
36
   Id. at ¶ 57.
37
   Id. at ¶ 58.
38
   Id. at ¶ 59.
39
   Id. at ¶ 60.
40
   Id. at ¶ 61.
                                         7
how to identify internet addresses and intangible assets with specificity.” 41 B&V

subsequently abandoned its ownership of the www.rcc.com domain name.42

        Around March 2017, CoreTel America learned RCC had filed for

bankruptcy.43 At that time, the ARIN registry still listed RCC as the point of contact

for the 162.33.0.0/16 Block.44 On March 17, 2017, Bret Mingo, CoreTel America’s

CEO, incorporated a company in Wyoming named “RCC Consultants, Inc” and

leased the “rcc.com” domain in order to change the contact information and identify

CoreTel America as owner of the 162.33.0.0/16 Block.45 Additionally, CoreTel

America purchased the domain “rcconsultants.net” and had ARIN change the point

of contact information for this website to Mr. Mingo’s name, address, and telephone

number.46 According to CoreTel America, these measures “provide[d] notice to the

world that CoreTel America had administrative control over the 162.33.0.0/16

Block” and “provide[d] additional evidence of CoreTel America’s control over and

ownership of the internet-based assets that were not acquired by B&V from RCC

under the APA.”47




41
   Id. at ¶ 10
42
   Id. at ¶ 63.
43
   Id. at ¶ 64
44
   Id. at ¶ 65.
45
   Id. at ¶ 66.
46
   Id. at ¶ 67.
47
   Id. at ¶ 69.
                                          8
        Non-party Hilco Steambank (“Hilco”) acts as a broker for the purchase and

sale of IPv4 addresses.48     Hilco conducts sales through privately negotiated

transactions for larger blocks and through its online platform for smaller blocks.49

CoreTel America retained Hilco to act as its broker to sell various IPv4 addresses in

December 2015.50 In retaining Hilco as its broker, CoreTel America and Hilco

entered into a written agreement and non-disclosure agreement.51

        In January 2017, CoreTel America approached Hilco about selling at least a

portion of the 162.33.0.0/16 Block.52 Because RCC’s bankruptcy proceedings were

still ongoing, CoreTel America decided to wait for three years—until 2020—to sell

the 162.33.0.0/16 Block in case another party asserted a claim on it.53

     E. Oak Point purportedly acquires the 162.33.0.0/16 Block

        Eventually, “Jack Hazan”—who CoreTel America implies is a Hilco

employee—“and/or Hilco got tired of waiting for CoreTel America to sell the

162.33.0.0/16 Block and contacted Oak Point and made it aware of the RCC

bankruptcy proceeding and/or the 162.33.0.0/16 Block.”54 On August 6, 2019, Oak

Point entered into an asset purchase agreement with the liquidating trust of RCC’s



48
   Id. at ¶ 71.
49
   Id.
50
   Id. at ¶ 72.
51
   Id.
52
   Id. at ¶ 73.
53
   Id. at ¶ 74.
54
   Id. at ¶ 76.
                                          9
bankruptcy estate to acquire the “so-called remnant assets” remaining in the estate

(the “Remnant APA”).55 Oak Point contends the 162.33.0.0/16 Block was a remnant

asset and that Oak Point acquired the 162.33.0.0/16 Block by virtue of the Remnant

APA.56 Additionally, Oak Point caused ARIN to register it as the owner and/or point

of contact of the 162.33.0.0/16 Block.57

       At an unspecified time in 2020, CoreTel America advised Oak Point that

CoreTel America owned the 162.33.0.0/16 Block.58          In response to CoreTel

America’s claim of ownership, Oak Point provided CoreTel America a copy of the

Remnant APA in or about the summer of 2020.59

       In May 2020, Mr. Hazan contacted CoreTel America and offered to broker a

deal under which Oak Point would sell the 162.33.0.0/16 Block to CoreTel

America.60 On July 16, 2020, Mr. Hazan sent an email to Mr. Mingo explaining:

“Basically, Oak Point bought the remaining assets of RCC out of bankruptcy, so Oak

Point owns whatever rights RCC has in the addresses.”61 CoreTel America alleges

“Oak Point could not have known about the 162.33.0.0/16 Block but for being made

aware of it by Jack Hazan and/or Hilco” because it “was not identified in RCC’s



55
   Id. at ¶ 77.
56
   Id. at ¶¶ 79–83.
57
   Id. at ¶ 87.
58
   See id. at ¶ 79.
59
   Id. at ¶ 80.
60
   Id. at ¶ 88.
61
   Id. at ¶ 90.
                                           10
bankruptcy proceeding as an asset of RCC and/or RCC’s bankruptcy estate.”62

CoreTel America therefore alleges “Jack Hazan tipped Oak Point off about the

162.33.0.0/16 Block so that Hilco could act as a double-agent . . . and profit from

brokering both sides of a potential transaction” regarding the 162.33.0.0/16 Block.63

        On May 21, 2021, ARIN changed the registration for the 162.33.0.0/16 Block

from Oak Point to a company named FastTrack Communications Inc

(“FastTrack”).64 The complaint alleges FastTrack purchased the 162.33.0.0/16

Block from Oak Point, and Oak Point and/or FastTrack caused ARIN to register the

162.33.0.0/16 Block in FastTrack’s name.65

     F. Litigation

        CoreTel America filed its Complaint on October 13, 2021. In Count I,

CoreTel America alleges “Oak Point’s knowing and intentional taking, retention,

use, and any attempts to profit from, and/or sell, license, transfer, convey or dispose

of the 162.33.0.0/16 Block without CoreTel America’s authorization constitutes

conversion.”66

        In Count II, CoreTel America alleges Oak Point engaged in common law

unfair competition by “prevent[ing] CoreTel America from legitimately earning



62
   Id. at ¶ 91.
63
   Id. at ¶ 95.
64
   Id. at ¶ 97.
65
   Id.
66
   Id. at ¶ 106.
                                          11
revenue from the 162.33.0.0/16 Block” under a sale brokered by Hilco.67 Similarly,

in Count III, CoreTel claims Oak Point is liable for unfair competition under

Delaware’s Deceptive Trade Practices Act (“DTPA”) for causing ARIN to register

the 162.33.0.0/16 Block in Oak Point’s name, thereby interfering with CoreTel

America’s relationship with Hilco and opportunity to sell the Block for a profit. 68

Relying on similar allegations, Count IV is a claim for tortious interference with

prospective economic advantage, alleging Oak Point “intentionally and wrongfully”

interfered with CoreTel America’s business relationship with Hilco relating to a

potential sale of the 162.33.0.0/16 Block.69

        Count V seeks declaratory judgment to the effect that: (1) “CoreTel America

acquired all rights, title, and interest in and to the 162.33.0.0/16 Block from RCC

under their November 1999 agreement;” (2) “Oak Point did not acquire the

162.33.0.0/16 Block from RCC, RCC’s bankruptcy estate, the Liquidating Trust,

and/or under the Remnant APA;” and (3) CoreTel America “is the legal and/or

equitable owner, and/or has other interests in the 162.33.0.0/16 Block, including but

not limited to, the IP addresses within the 162.33.0.0/16 Block that have not been

sold, licensed, transferred, conveyed, or otherwise disposed of by Defendant.”70




67
   See id. at ¶¶ 108–15.
68
   See id. at Id. at ¶¶ 116–24.
69
   See id. at ¶¶ 125–30.
70
   See id. at ¶¶ 131–38.
                                         12
       Finally, Count VI is a claim for unjust enrichment. CoreTel America alleges

Oak Point was unjustly enriched “when it caused ARIN to register Oak Point as the

owner and/or point of contact of the 162.33.0.0/16 Block” and “by selling and

profiting from the sale of the 162.33.0.0/16 Block, either in whole or in part, to a

third-party,” while CoreTel America was “impoverished by Oak Point’s misconduct

because Oak Point damaged CoreTel America’s business and opportunity to profit

from the use, sale, and/or transfer of the 162.33.0.0/16 Block” and “because CoreTel

America invested time, money, and resources in the use and maintenance of the

162.33.0.0/16 Block.”71 CoreTel America claims it is entitled to restitution from

Oak Point, including disgorgement of Oak Point’s profits from its sale of the

162.33.0.0/16 Block.72

       Oak Point moved to dismiss the Complaint on December 8, 2021 (the

“Motion”). The Court heard argument on April 28, 2022 and took the Motion under

advisement.73

                               II. STANDARD OF REVIEW

       A party may move to dismiss under this Court’s Rule 12(b)(6) for failure to

state a claim upon which relief can be granted.74            In resolving a Rule




71
   See id. at ¶¶ 139–50.
72
   Id. at ¶ 150.
73
   See D.I. 25.
74
   Del. Super. Ct. Civ. R. 12(b)(6).
                                         13
12(b)(6) motion, the Court (1) accepts as true all well-pleaded factual allegations in

the complaint; (2) credits vague allegations if they give the opposing party notice of

the claim; (3) draws all reasonable factual inferences in favor of the non-movant;

and (4) denies dismissal if recovery on the claim is reasonably conceivable.75 The

Court, however, need not “accept conclusory allegations unsupported by specific

facts or . . . draw unreasonable inferences in favor of the non-moving party.”76 Nor

must the Court adopt “every strained interpretation of the allegations the plaintiff

proposes.”77 Still, even with those cautions in mind, Delaware's pleading standard

is “minimal.”78        Dismissal is inappropriate unless “under no reasonable

interpretation of the facts alleged could the complaint state a claim for which relief

might be granted.”79

                            III. PARTIES’ CONTENTIONS

       Oak Point contends each of CoreTel’s claims fails under Rule 12(b)(6). First,

Oak Point argues the conversion claim should be dismissed because CoreTel

America has not demonstrated “superior title to the [162.33.0.0/16 Block], giving it




75
   Cent. Mortg. Co. v. Morgan Stanley Mortg. Cap. Holdings LLC, 27 A.3d 531, 535 (Del. 2011).
76
   Price v. E.I. DuPont de Nemours & Co., 26 A.3d 162, 166 (Del. 2011), overruled on other
grounds by Ramsey v. Ga. S. Univ. Advanced Dev. Ctr., 189 A.3d 1255, 1277 (Del. 2018).
77
   Malpiede v. Townson, 780 A.2d 1075, 1083 (Del. 2001).
78
   Cent. Mortg., 27 A.3d at 536 (citing Savor, Inc. v. FMR Corp., 812 A.2d 894, 895 (Del. 2002)).
79
   Unbound Partners Ltd. P’ship v. Invoy Holdings Inc., 251 A.3d 1016, 1023 (Del. Super. Ct.
2021) (internal quotation marks omitted); see Cent. Mortg., 27 A.3d at 537 n.13 (“Our governing
‘conceivability’ standard is more akin to ‘possibility . . . .’”).
                                               14
no property rights . . . for Oak Point to convert.”80 Oak Point’s argument rests on its

assertion that “the best evidence of any ownership rights in an IP address is

registration of that address with ARIN”81—which CoreTel America never secured

as to the 162.33.0.0/16 Block. In opposition, CoreTel America argues Oak Point is

inappropriately demanding that CoreTel America definitively prove its claim at the

pleading stage. CoreTel America contends its burden is only to plead factual

allegations that would entitle it to relief under a reasonably conceivable set of

circumstances, and its allegations supporting its claim of ownership to the

162.33.0.0/16 Block meet that burden.

       Second, Oak Point argues the declaratory judgment claim fails for the “same

reasons” as the conversion claim: “CoreTel has failed to demonstrate that it or Core

Communications obtained a registration right from RCC Debtor at any time for the

[162.33.0.0/16 Block].”82 Accordingly, Oak Point maintains there is no controversy

for the Court to adjudicate. In response, CoreTel reiterates it adequately pleaded an

ownership interest in the 162.33.0.0/16 Block, and a justiciable controversy

therefore exists between the parties.

       Third, Oak Point argues the common law unfair competition claim should be

dismissed because CoreTel “has failed to identify any business relationship with


80
   Oak Point’s Mot. to Dismiss at 16–17.
81
   Id. at 16.
82
   Id. at 17.
                                           15
which Oak Point wrongfully interfered, much less any interference which damaged

CoreTel.”83 Specifically, Oak Point contends CoreTel fails to identify (1) “any

specific customers” for its sale of the 162.33.0.0/16 Block; (2) any “wrongful”

behavior by Oak Point; or (3) “any specific damage it suffered as a result of the

alleged unfair competition because CoreTel has not identified any current or pending

business that it lost as a result of Oak Point’s alleged actions.”84 CoreTel answers

that: (1) Hilco is the party with whom it expected to have a business relationship; (2)

Oak Point acted wrongfully by falsely claiming to own the 162.33.0.0/Block; and

(3) CoreTel’s injury is the lost opportunity to sell the 162.33.0.0/16 Block under a

sale brokered by Hilco.

        Fourth, Oak Point argues the DTPA claim is “entirely inapposite and attempts

to import a concept from the domain of trademark law into a Complaint which makes

no allegations regarding trademarks or trade identification whatsoever, and also

suffers the same lack of factual specificity as [CoreTel America’s] unfair

competition claim.”85 CoreTel America contends Oak Point is wrong to assert the

DTPA is concerned solely with trademark law.

        Fifth, Oak Point argues the tortious interference claim fails because CoreTel

America does not identify any “damaged prospective business relationships which


83
   Id. at 20.
84
   Id. at 19–20.
85
   Id. at 21.
                                          16
resulted from Oak Point’s registration of the [162.33.0.0/16 Block]” and because

“Oak Point was fully privileged to compete with CoreTel for Hilco’s services.”86 In

response, CoreTel America contends neither element of tortious interference is

appropriately decided at the pleading stage and that, for now, it has pleaded sufficient

facts supporting each element.

        Finally, Oak Point argues the unjust enrichment claim fails because CoreTel

does not adequately plead a “relation between [Oak Point’s] enrichment and

[CoreTel America’s] impoverishment.”87 Specifically, CoreTel America “does not

allege that CoreTel acted for Oak Point’s benefit in any way,” which Oak Point says

is fatal to the claim.88     In response, CoreTel America’s argues Oak Point

misconstrues what is necessary to allege the relationship between the enrichment

and impoverishment and that CoreTel America’s factual allegations are sufficient

under Delaware law.

                                   IV. ANALYSIS

        For the reasons explained below, CoreTel America has stated claims for

conversion (Count I), common law unfair competition (Count II), tortious

interference with prospective economic advantage (Count IV), and declaratory

judgment (Count V). CoreTel America fails, however, to state a claim under the


86
   Id. at 25–26.
87
   Id. at 27.
88
   Id. at 29.
                                          17
DTPA (Count III) and for unjust enrichment (Count VI). Accordingly, the Motion

is GRANTED IN PART and DENIED IN PART.

     A. The conversion and declaratory judgment claims survive because the
        Complaint adequately alleges CoreTel America’s property and
        possessory interests in the 162.33.0.0/16 Block.
       Conversion is “any distinct act of dominion wrongfully exerted over the

property of another, in denial of [the plaintiff's] right, or inconsistent with it.” 89 To

state a claim for conversion, a plaintiff must allege that: “(1) it had a property interest

in equipment or other property; (2) it had a right to possession of the property; and

(3) the property was converted.”90

       Oak Point’s Motion challenges the first two elements. According to Oak

Point, CoreTel America has “no legitimate proof of any ownership rights in the”

162.33.0.0/16 Block because CoreTel America has not pleaded that it entered into a

Legacy Rights Services Agreement with ARIN—which Oak Point claims to be “an

authoritative indicator of ownership rights to IP addresses.”91 Oak Point contends

the complaint instead rests on “[a]llegations of ‘operational control’ and ‘use,’”

which “are irrelevant to prove an ownership right in IP addresses.”92




89
   Bamford v. Penfold, L.P., 2020 WL 967942, at *22 (Del. Ch. Feb. 28, 2020) (internal citations
omitted).
90
   WNYH, LLC v. AccuMED Corp., 2018 WL 2448105, at *10 n.108 (Del. Ch. May 31, 2018)
(internal citations omitted).
91
   Oak Point’s Mot. to Dismiss at 12.
92
   Id. at 15–16.
                                              18
        The Court finds CoreTel America adequately pleaded facts supporting its

property interest in, and its right to possess, the 162.33.0.0/16 Block. The relevant

factual allegations are: (1) Core Communications entered into an agreement with

RCC in November 1999, under which RCC agreed to transfer ownership of the

162.33.0.0/16 Block to Core Communications;93 (2) shortly thereafter, RCC gave

Core Communications “operational control” over the 162.33.0.0/16 Block;94 (3)

Core     Communications    transferred   the   162.33.0.0/16    Block    to    CoreTel

Communications on August 1, 2003, which then transferred the 162.33.0.0/16 Block

to CoreTel America;95 (4) Core Communications and later CoreTel America openly

and continuously used the 162.33.0.0/16 Block for business purposes after the

alleged agreement with RCC;96 (5) RCC did not identify the 162.33.0.0/16 Block as

one of its assets when it declared bankruptcy;97 and (6) the Remnant APA did not

clearly identify the 162.33.0.0/16 Block as one of the transferred assets.98

        Oak Point is correct that the emails CoreTel America claims “document” the

agreement between Core Communications and RCC are vague in their content and

not particularly strong evidence that such an agreement existed. Nevertheless, the

conduct of RCC, Core Communications, and CoreTel America following the alleged


93
   Compl. at ¶ 39.
94
   Id. at ¶ 42.
95
   Id. at ¶¶ 45–46.
96
   Id. at ¶¶ 44, 47, 69.
97
   Id. at ¶¶ 51–57.
98
   Id. at ¶ 82.
                                         19
agreement permits a reasonable inference that CoreTel America in fact acquired

ownership of the 162.33.0.0/16 Block from RCC. In particular, RCC’s failure to

identify the 162.33.0.0/16 Block as one of its assets during the bankruptcy

proceedings reasonably could be interpreted as evidence that RCC did not believe it

owned that asset anymore.

          Oak Point’s argument for dismissal rests on its assertion that “the best

evidence of any ownership rights in an IP address is registration of that address with

ARIN,” which CoreTel America has not produced.99 But CoreTel America does not

need to produce at the pleading stage the “best evidence” of its ownership of the

162.33.0.0/16 Block. Instead, CoreTel America only needs to plead facts showing

recovery is reasonably conceivable—a “minimal” burden.100 As explained, CoreTel

America satisfies this burden by pleading facts supporting the existence of an alleged

agreement between RCC and Core Communications for the transfer of the

162.33.0.0/16 Block. The reasons for CoreTel America’s failure to register the

162.33.0.0/16 Block with ARIN are issues better resolved in discovery, after which

either the Court or a jury can weigh the significance of CoreTel America’s failure to

register. At this stage, the Court must credit CoreTel America’s allegation that

registration with ARIN is immaterial because “ARIN does not have authority over



99
     Oak Point’s Mot. to Dismiss at 16.
100
     See Cent. Mortg., 27 A.3d at 535–36 (internal citations omitted).
                                                 20
the use, ownership, and transfer of legacy IPv4 addresses,”101 like those composing

the 162.33.0.0/16 Block. CoreTel America’s failure to register its ownership of the

162.33.0.0/16 Block does not necessarily establish that CoreTel America does not

own it as a matter of law.

          Oak Point argues the declaratory judgment claims fails for the “same reasons”

as the conversion claim: “CoreTel has failed to demonstrate that it or Core

Communications obtained a registration right from RCC Debtor at any time for the

[162.33.0.0/16 Block].”102 For the reasons articulated above, this argument also fails

at this stage of the proceedings.

          In short, CoreTel America has adequately pleaded facts supporting its

property interest in the 162.33.0.0/16 Block and its right to possess the same. Oak

Point’s arguments to the contrary fail because they demand a level of proof that

CoreTel America need not produce at this stage. The Motion therefore is DENIED

as to the conversion and declaratory judgment claims.

      B. The common law unfair competition claim survives because CoreTel
         adequately alleges a valuable prospective business relationship.

          To state a claim for unfair competition, a plaintiff must allege “a reasonable

expectancy of entering a valid business relationship, with which the defendant

wrongfully interferes, and thereby defeats the plaintiff’s legitimate expectancy and


101
      Id. at ¶ 14.
102
      Id. at 17.
                                            21
causes him harm.”103 This cause of action protects prospective business relations

that offer potential pecuniary value to a plaintiff, including “the prospect of

obtaining employees . . . and any other relations leading to potentially profitable

contracts.”104 A “mere perception” of a prospective business relationship, however,

does not amount to a “bona fide expectancy.”105

       Here, Oak Point argues the unfair competition claim must be dismissed

because (1) CoreTel America does not “identify any counterparty to an expected

business relationship with which Oak Point supposedly interfered,” and (2) CoreTel

America “failed to plead any specific damage it suffered as a result of the alleged

unfair competition because CoreTel [America] has not identified any current or

pending business that it lost as a result of Oak Point’s alleged actions.”106 Both

arguments fail.

       First, Oak Point’s contention that a plaintiff must be able to identify “with

sufficient particularity the counterparties to the expected business relationship”

overstates the pleading requirements of Delaware law.107 Oak Point’s sole support

for this proposition is an open-ended citation to Agilent Technologies, Inc. v.



103
    Agilent Techs., Inc. v. Kirkland, 2009 WL 119865, at *5 (Del. Ch. Jan. 20, 2009) (internal
citations omitted).
104
    Lipson v. Anesthesia Servs., P.A., 790 A.2d 1261, 1285 (Del. Super. Ct. 2001) (internal citations
omitted).
105
    Id. (internal citations omitted).
106
    Oak Point’s Mot. to Dismiss at 19–20.
107
    Id. at 19.
                                                22
Kirkland.108 But the Agilent court held: “Agilent has cited cases indicating that the

specific party is generally identified by name, but these cases do not suggest that the

specific party must be identified. In fact, in one of the cases Agilent cites, Kelly-

Springfield, . . . the court accepted allegations of both named and unnamed

prospective business relations.”109 In a later case, citing Agilent, this Court held a

plaintiff “does not need to name the specific party but must be descriptive enough

‘to support a claim that specific prospective business relations existed.’”110 CoreTel

America’s averment that it expected to enter a business relationship with Hilco to

sell the 162.33.0.0/16 Block satisfies this element, even though CoreTel America

does not identify who, exactly, would have purchased the Block. In any case,

CoreTel has pleaded that the scarcity of certain kinds of IP addresses has created an

active market for their purchase and sale. It therefore reasonably can be assumed

that Hilco would have been able to find a buyer for the 162.33.0.0/16 Block on

CoreTel America’s behalf. Additional support for this conclusion lies in CoreTel

America’s allegation that Oak Point did in fact find a buyer for the 162.33.0.0/16

Block. Accordingly, CoreTel America has adequately pleaded facts “descriptive

enough ‘to support a claim that specific prospective business relations existed.’”111


108
    2009 WL 119865 (Del. Ch. Jan. 20, 2009) (internal citations omitted).
109
    Id. at *7; see also Kelly-Springfield Tire Co. v. D’Ambro, 408 Pa. Super. 301 A.2d 867 (Pa.
Super. 1991).
110
    IronRock Energy Corp. v. Pointe LNG, LLC, 2021 WL 3503807, at *5 (Del. Super. Ct. July 19,
2021) (internal citations omitted).
111
    Id. at *5 (internal citations omitted).
                                              23
       Second, Oak Point argues CoreTel does not adequately plead it suffered

damage as a result of the alleged wrongful interference. To properly plead damages,

however, a plaintiff need only plead facts that conceivably support an inference of

commercial harm.112 “There is no requirement that a business relationship be

definitively terminated for there to be inference. Rather, wrongful conduct is ‘unfair

action on the part of defendant by which he prevents plaintiff from legitimately

earning revenue.’”113 Here, CoreTel alleges (i) it had a reasonable expectancy of

entering a business relationship with Hilco under which Hilco would broker a sale

of the 162.33.0.0/16 Block on CoreTel’s behalf, and (ii) Oak Point “falsely

represented that it had an ownership interest in the 162.33.0.0/16 Block.”114 CoreTel

avers Oak Point’s misrepresentation caused Hilco to switch its focus to attempting

to broker a deal under which CoreTel would buy what it already owned. 115 These

allegations permit a reasonable inference that Oak Point’s alleged interference

“prevented [CoreTel America] from legitimately earning revenue.”             CoreTel

therefore has adequately pleaded an injury, and the Motion is DENIED as to the

common law unfair competition claim.




112
    See Agilent, 2009 WL 119865, at *9.
113
    Id.
114
    Compl. at ¶ 111.
115
    Id. at ¶ 88.
                                          24
      C. The DTPA claim fails as a matter of law because CoreTel fails to identify
         any patterns of deceptive conduct.
         Count III is a claim under the Delaware Deceptive Trade Practices Act. The

DTPA prohibits engaging in a “deceptive trade practice . . . in the course of a

business, vocation, or occupation.”116 Because the DTPA is intended to prevent

patterns of deceptive conduct, rather than isolated incidents, relief under the DTPA

depends on the availability of injunctive relief.117 “A claim for injunctive relief must

be supported by the allegation of facts that create a reasonable apprehension of a

future wrong.”118

         In its opening brief, Oak Point argued in passing that the DTPA is intended

“to prevent patterns of deceptive conduct instead of isolated incidents of

misconduct.”119 But Oak Point focused its argument for dismissal on the theory that

the DTPA is an extension of trademark law and the complaint “makes no allegations

regarding trademarks or trade identification . . . .”120

         Oak Point’s foray into trademark law is unnecessary. The essential defect

with CoreTel America’s DTPA claim is that “the alleged wrongdoing”—i.e., Oak


116
    6 Del. C. § 2532.
117
    Registered Agent Sols., Inc. v. Corp. Serv. Co., 2022 WL 911253, at *4 (D. Del. Mar. 28, 2022)
(quoting Wright v. Portfolio Recovery Affiliates, 2011 WL 1226115, at *5 (D. Del. Mar. 30, 2011));
see also EDIX Media Gp., Inc. v. Mahani, 2006 WL 3742595, at *12 (Del. Ch. Dec. 12, 2006)
(“The DTPA was designed to prevent patterns of deceptive conduct, not isolated incidents.”)
(internal citations omitted); Agilent, 2009 WL 119865, at *10.
118
    Agilent, 2009 WL 119865, at *10 (internal citations omitted).
119
    Oak Point’s Mot. to Dismiss at 21 (citing Young v. Joyce, 351 A.2d 857, 859 (Del. 1975)).
120
    Id. at 21.
                                               25
Point’s conduct in asserting an ownership interest in the 162.33.0.0/16 Block and

then selling it to a third party—“is in the past.”121 The claim is concerned with an

isolated incident of misconduct and not any ongoing practices of Oak Point.

Furthermore, relief under the DTPA is dependent on a plaintiff’s entitlement to

injunctive relief. But CoreTel America pleads no facts supporting a reasonable

apprehension of a future wrong against it, and this Court does not have jurisdiction

to grant this relief. Simply put, the DTPA was not intended to cover disputes

regarding isolated instances of conduct. The Motion therefore is GRANTED as to

the DTPA claim.

      D. CoreTel America adequately pleads a tortious interference with
         prospective economic advantage claim.

        Count IV is a claim for tortious interference with prospective economic

advantage. “To survive dismissal, a claim for tortious interference with business

relations must allege: ‘(a) the reasonable probability of a business opportunity, (b)

the intentional interference by defendant with that opportunity, (c) proximate

causation, and (d) damages.’”122 The Court must consider these elements “in light

of a defendant’s privilege to compete or protect his business interests in a fair and

lawful manner.”123 To defeat the defendant’s competition privilege, the plaintiff



121
    Registered Agent Solutions, 2022 WL 911253, at *6.
122
    Malpiede v. Townson, 780 A.2d 1075, 1099 (Del. 2001)
123
    KT4 Partners LLC v. Palantir Techs. Inc., 2021 WL 2823567, at *19 (Del. Super. Ct. June 24,
2021) (citing DeBonaventura v. Nationwide Mut. Ins. Co., 428 A.2d 1151, 1153 (Del. 1981)).
                                              26
must plead that the defendant’s conduct was wrongful independent of the

interference.124

       Here, Oak Point contends CoreTel “has not identified any potential business

relationships that were damaged as a result of Oak Point’s conduct, nor does it make

any allegations that Oak Point was not fully privileged to contract with Hilco or

compete with CoreTel.”125 The Court disagrees. The existence of a reasonably

probable business expectancy is a “question of fact not suitable for resolution [on a

motion to dismiss].”126 Similarly, justification defenses “present fact-intensive

inquiries that are typically not appropriate for disposition on a motion to dismiss.”127

At least at this stage, CoreTel has adequately pleaded facts to support each of these

two elements.

       1. Reasonably probable prospective business relationship

       Prospective business relationships are “by definition, not as susceptible of

definite, exacting identification as is the case with an existing contract.”128

Recognizing this distinction, Delaware courts “permit[] a broad range of legitimate

business expectancies, including the ‘prospect of . . . [any] relations leading to



124
    Id. (internal citations omitted).
125
    Oak Point’s Mot. to Dismiss at 27.
126
    IronRock, 2021 WL 3503807, at *5.
127
    Chapter 7 Tr. Constantino Flores v. Strauss Water Ltd., 2016 WL 5243950, *12 (Del. Ch. Sept.
22, 2016).
128
    World Energy Ventures, LLC v. Northwind Gulf Coast LLC, 2015 WL 6772638, at *7 (Del.
Super. Ct. Nov. 2, 2015) (internal citation omitted).
                                              27
potentially profitable contracts.’”129   It is required, however, that the factual

allegations establish some basis of “a bona fide expectancy.”130          The “mere

perception” of a prospective relationship or contract will not suffice. 131 “To be

reasonably probable, a business opportunity must be ‘something more than a mere

hope or the innate optimism of the salesman.’”132

        The Court finds CoreTel America has pleaded facts supporting the reasonable

probability of a business opportunity. CoreTel America alleged it retained Hilco as

its broker to sell IP addresses in 2015 and, in January 2017, “approached Hilco about

selling at least a portion of the 162.33.0.0/16 Block.”133 CoreTel America ultimately

“decided to wait for three years—until 2020—to sell the 162.33.0.0/16 Block in case

another party asserted a claim to the 162.33.0.0/16 Block in the intervening time.”134

CoreTel America does not expressly allege it informed Hilco of its intention to delay

the sale for three years. Still, Mr. Hazan followed up with CoreTel America about

three years later, in May 2020: “I believe it has been a while since we have sold

space for you. I know you had discussed the sale of this /16 [sic] some time ago.




129
    Id. (internal citation omitted).
130
    Id. (internal citation omitted).
131
    Id. (internal citation omitted).
132
    Id. (internal citation omitted).
133
    Compl. at ¶¶ 72–73.
134
    Id. at ¶ 74.
                                         28
Something came our way recently regarding that block and I would like to speak to

you about it when you have a few minutes.”135

       CoreTel America’s factual allegations regarding its business relationship with

Hilco are not particularly detailed. Nevertheless, the fact that Hilco previously

brokered sales for CoreTel America and knew CoreTel America was interested in

arranging a sale of the 162.33.0.0/16 Block at some point supports a conclusion that

such a business opportunity between them was reasonably probable. In other words,

CoreTel America has said enough at the pleading stage to establish “something more

than a mere hope or the innate optimism of the salesman or a mere perception of a

prospective business relationship.”136 Thus, CoreTel America’s factual allegations

are sufficient to survive dismissal.

       2. Justification

        “To meet the intentional interference prong, a plaintiff must prove that the

defendant’s interference with the plaintiff’s business opportunity was intentional and

wrongful or improper.”137         “An alleged interference in a prospective business

relationship is only actionable if it is wrongful.”138 To defeat the defendant’s

privilege to compete, the defendant’s conduct must be “wrongful independent of the




135
    Id. at ¶ 89.
136
    Agilent, 2009 WL 119865, at *7.
137
    IronRock, 2021 WL 3503807, at *6 (internal citations omitted).
138
    Id. (internal citation omitted).
                                              29
interference.”139 Wrongful conduct defeating the privilege to compete includes

“[f]raudulent misrepresentations”—that is, a statement that “to the knowledge or

belief of its utterer . . . is false in the sense in which it is intended to be understood

by its recipient.”140 A fraudulent representation may subject a defendant to liability

even when it “is not of such a character as to subject him to liability for . . . other

torts.”141 “To prove fraudulent intent, ‘a misrepresentation must be made either

knowingly, intentionally, or with reckless indifference to the truth.’”142

       Here, CoreTel America alleges Oak Point interfered in its relationship with

Hilco by falsely claiming to own the 162.33.0.0/16 Block in its statements to ARIN

and Hilco.143 CoreTel America does not expressly plead that Oak Point’s claim of

ownership was fraudulent. Nevertheless, certain factual allegations could support a

reasonable inference that Oak Point acted with at least reckless indifference to the

truth. For example, the Remnant APA through which Oak Point purported to acquire

the 162.33.0.0/16 Block “does not identify the 162.33.0.0/16 Block as a Remnant

Asset that Oak Point purchased from the Liquidating Trust.”144 Instead, the APA

described the purchased assets “only in general terms.”145 The APA’s silence as to



139
    Id. (internal citation omitted).
140
    Id. (internal citation omitted).
141
    Id. (internal citation omitted).
142
    Id. (internal citation omitted).
143
    Compl. at ¶¶ 87–88, 90, 128–29.
144
    Id. at ¶ 82.
145
    Id. at ¶ 83.
                                           30
the 162.33.0.0/16 Block is particularly noteworthy given CoreTel America’s

allegation that the 162.330.0/16 Block was worth at least $3 million 146—one

reasonably would expect an asset of such value to be identified with more specificity.

Moreover, Oak Point apparently persisted in claiming to own the 162.33.0.0/16

Block even after CoreTel America advised Oak Point of its competing claim.147

Taken together, these factual allegations permit a reasonable inference that Oak

Point sold the 162.33.0.0/16 Block despite receiving notice of a non-frivolous

dispute as to its ownership.

          When these pleadings are accepted as true and construed in CoreTel

America’s favor, it is reasonable to infer that Oak Point acted wrongfully or

improperly by selling the 162.33.0.0/16 Block despite evidence that it had not

actually acquired it. As with the previous element, CoreTel America’s allegations

satisfy Delaware’s minimal pleading standard. Accordingly, the Motion is DENIED

as to the tortious interference claim.

      E. The unjust enrichment claim fails as a matter of law.

          Count VI is a claim for unjust enrichment. Unjust enrichment is “the unjust

retention of a benefit to the loss of another, or the retention of money or property of

another against the fundamental principles of justice or equity or good



146
      Id. at ¶ 25.
147
      See id. at ¶ 79.
                                           31
conscience.”148 To state a claim for unjust enrichment, a plaintiff must allege: (1)

an enrichment, (2) an impoverishment, (3) a relation between the enrichment and

impoverishment, (4) the absence of justification, and (5) the absence of a remedy

provided by law.149 Here, Oak Point contends CoreTel does not adequately plead a

relationship between the enrichment and impoverishment.

       Oak Point is correct. The general rule is that the “plaintiff must show that

there is ‘some direct relationship . . . between a defendant’s enrichment and a

plaintiff’s impoverishment.’ In other words, there must ‘[a] showing that the

defendant was enriched unjustly by the plaintiff who acted for the defendant’s

benefit.”150 CoreTel America pleads no facts suggesting Oak Point was enriched

unjustly by CoreTel America or CoreTel America ever acted for Oak Point’s benefit.

Instead, CoreTel America alleges only that “Oak Point’s unjust enrichment is related

to the impoverishment that CoreTel America has suffered because Oak Point’s

misconduct has robbed CoreTel America of its right to use the 162.33.0.0/16 Block

to service customers and/or to sell, license, transfer or otherwise dispose of the

162.33.0.0/16 Block for a profit.”151 These factual allegations do not sound in unjust

enrichment, but rather in conversion: “any distinct act of dominion wrongfully



148
    Jackson Nat. Life Ins. Co. v. Kennedy, 741 A.2d 377, 393 (Del. Ch. 1999).
149
    Id.
150
    Vichi v. Koninklijke Philips Elecs. N.V., 62 A.3d 26, 59–60 (Del. Ch. 2012) (internal citations
omitted).
151
    Compl. at ¶ 145.
                                                32
exerted over the property of another, in denial of [the plaintiff’s] right, or

inconsistent with it.”152

       CoreTel America argues the relationship element of unjust enrichment is not

so demanding; citing Lyons Ins. Agency v. Kirtley, CoreTel America claims all that

is necessary is a “simple relationship between the plaintiff’s impoverishment and

defendants’ enrichment.”153 But Lyons explained that standard applies in situations

where “a nonparty to a contract knowingly facilitates prohibited activities.”154 In

Lyons, for example, an insurance agency entered into an employment contract with

one of its sales agents. Under the contract, the agent agreed to pay his agency in the

event he began working for a different employer and took his clients with him. The

agent later began for working for a new agency and brought his pre-existing clients

with him, but failed to pay the previous agency. The previous agency claimed the

new agency was liable for unjust enrichment because the new agency allegedly used

the agent’s confidential information for its own benefit despite knowing the agent

was prohibited from using that information. Under those circumstances, the court

held the initial agency adequately pleaded a relationship between its impoverishment

and the new agency’s enrichment. In short, Lyons sets out a circumstance in which




152
    Drug, Inc. v. Hunt, 168 A. 87, 93 (1933) (internal citations omitted).
153
    See CoreTel America’s Answering Br. at 32–33 (quoting Lyons Ins. Agency, Inc. v. Kirtley,
2019 WL 1244605, at *3 (Del. Super. Ct. Mar. 18, 2019)).
154
    Lyons, 2019 WL 1244605, at *3.
                                             33
an unjust enrichment claim may be brought against nonparties to a contract who

knowingly facilitate and benefit from the breach of a party to the contract.155

       The facts of the current case are distinguishable from Lyons.                  CoreTel

America does not allege Oak Point knowingly facilitated prohibited activities under

any contract. Instead, CoreTel America simply alleges Oak Point should not be

allowed to keep the proceeds from the sale of property it did not own. CoreTel

America’s allegations support its conversion claim, as previously discussed, but

CoreTel America has not pleaded the sort of relationship necessary to sustain an

unjust enrichment claim. The Motion therefore is GRANTED as to that claim.

                                    V. CONCLUSION

       The Motion is GRANTED as to the DTPA claim (Count III) and the unjust

enrichment claim (Count VI). The Motion is DENIED as to the conversion claim

(Count I), the common law unfair competition claim (Count II), the tortious

interference claim (Count IV), and the declaratory judgment claim (Count V).




155
   See id.; see also Rei Holdings, LLC v. LienClear - 0001, 2020 WL 6544635, *11 (D. Del. Nov.
6, 2020) (applying the same test where the plaintiff pleaded nonparties to a contract “knowingly
facilitated prohibited activities”).
                                              34